UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 3, 2012 SMART ONLINE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32634 95-4439334 (Commission File Number) (IRS Employer Identification No.) 4505 Emperor Blvd., Suite 320 Durham, North Carolina (Address of Principal Executive Offices) (Zip Code) 919-765-5000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On July 3, 2012, Smart Online, Inc., or the Company, sold an additional convertible secured subordinated note due November14, 2016 in the principal amount of $450,000, or the New Note, to a current noteholder upon substantially the same terms and conditions as the previously issued notes sold on November14, 2007, August12, 2008, November21, 2008, January6, 2009, February24, 2009, April3, 2009, June 2, 2009, July 16, 2009, August 26, 2009, September 8, 2009, October 5, 2009, October 9, 2009, November 6, 2009, December 23, 2009, February 11, 2010, April 1, 2010, June 2, 2010, July 1, 2010, August 13, 2010, August 30, 2010, September 14, 2010, September 30, 2010, November 9, 2010, February 7, 2011, March 4, 2011, April 6, 2011, May 4, 2011, September 6, 2011, October 11, 2011, November 7, 2011, December 14, 2011, January 5, 2012, February 10, 2012, March 9, 2012, April 2, 2012, May 8, 2012, May 25, 2012 and June 13, 2012 (collectively with the New Note, the Notes).The Company is obligated to pay interest on the New Note at an annualized rate of 8% payable in quarterly installments commencing September 13, 2012. The Company is not permitted to prepay the New Note without approval of the holders of at least a majority of the aggregate principal amount of the Notes then outstanding. All other terms of the New Note are as described in Item1 and Exhibit4.1 of the Company’s Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission on November14, 2007 and November12, 2008, under Item2.03 of the Company’s Current Reports on Forms 8-K filed on November21, 2008 and February25, 2009, under Item 1.01 of the Company’s Current Report on Form 8-K filed on March 8, 2010 and under Item 1.01 of the Company’s Current Report on Form 8-K filed on June 19, 2012, which descriptions are incorporated herein by reference. The Company plans to use the proceeds to meet ongoing working capital and capital spending requirements. The sale of the New Note was made pursuant to an exemption from registration in reliance on Section 4(2) of the Securities Act of 1933, as amended. Item3.02 Unregistered Sales of Equity Securities. The information contained in Item2.03 is hereby incorporated by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMART ONLINE, INC. By: /s/ Thaddeus J. Shalek Name: Thaddeus J. Shalek Title: Chief Financial Officer Date:July , 2012 3
